Citation Nr: 0905308	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee retropatellar pain syndrome prior to May 6, 2006.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee retropatellar pain syndrome from May 6, 2006.

3.  Entitlement to an initial compensable evaluation for 
inversion laxity of the left ankle prior to May 6, 2006.

4.  Entitlement to an initial evaluation in excess of 10 
percent for inversion laxity of the left ankle from May 6, 
2006.

5.  Entitlement to an initial compensable evaluation for 
inversion laxity of the right ankle prior to May 6, 2006.

6.  Entitlement to an initial evaluation in excess of 10 
percent for inversion laxity of the right ankle from May 6, 
2006.
7.  Entitlement to an initial compensable evaluation for a 
comminuted fracture of the right middle finger prior to May 
6, 2006.

8.  Entitlement to an initial evaluation in excess of 10 
percent for a comminuted fracture of the right middle finger 
from May 6, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2000 to November 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The 
Veteran's representative submitted a memorandum in April 2006 
in lieu of the DRO hearing. 


FINDINGS OF FACT

1.  Prior to May 6, 2006, the Veteran's service-connected 
right knee retropatellar pain syndrome is manifested by 
objective clinical findings of tenderness and recurrent 
painful motion.  The Veteran had extension to 0 degrees with 
some discomfort, but there is no evidence of additional loss 
of range of motion, weakness, lack of endurance, fatigue, or 
incoordination on repetitive use.
   
2.  From May 6, 2006, the Veteran's service-connected right 
knee retropatellar pain syndrome is manifested by objective 
clinical findings of tenderness and recurrent painful motion.  
The Veteran has flexion to 140 degrees and extension to 0 
degrees, but there is no evidence of additional loss of range 
of motion, weakness, lack of endurance, fatigue, or 
incoordination on repetitive use.

3.  Prior to May 6, 2006, the Veteran's service-connected 
left ankle disability is manifested by objective clinical 
findings of laxity, stiffness, tenderness, and recurrent 
painful motion.  The veteran had dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees, but there is no evidence 
of additional loss of range of motion, weakness, lack of 
endurance, fatigue, or incoordination on repetitive use.
  
4.  From May 6, 2006, the Veteran's service-connected left 
ankle disability is manifested by objective clinical findings 
of laxity, stiffness, tenderness, and recurrent painful 
motion.  The veteran had dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees, but there is no evidence of 
additional loss of range of motion, weakness, lack of 
endurance, fatigue, or incoordination on repetitive use.

5.  Prior to May 6, 2006, the Veteran's service-connected 
right ankle disability is manifested by objective clinical 
findings of laxity, stiffness, tenderness, and recurrent 
painful motion.  The veteran had dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees, but there is no evidence 
of additional loss of range of motion, weakness, lack of 
endurance, fatigue, or incoordination on repetitive use.
  
6.  From May 6, 2006, the Veteran's service-connected right 
ankle disability is manifested by objective clinical findings 
of laxity, stiffness, tenderness, and recurrent painful 
motion.  The veteran had dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees, but there is no evidence of 
additional loss of range of motion, weakness, lack of 
endurance, fatigue, or incoordination on repetitive use.

7.  Prior to May 6, 2006, the Veteran's service-connected 
comminuted fracture of the right middle finger is manifested 
by tenderness, flare-ups, and painful motion.  Objective 
clinical evidence described the veteran's functional loss as 
"mild."  

8.  From May 6, 2006, the Veteran's service-connected 
comminuted fracture of the right middle finger is manifested 
by tenderness, flare-ups, and painful motion.  Objective 
clinical evidence described the veteran's functional loss as 
"mild."  

 
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for 
right knee retropatellar pain syndrome are met for the period 
of time covered by this claim that is prior to May 6, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee retropatellar pain syndrome are not 
met for any period of time covered by this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260 (2008).

3.  The criteria for an initial evaluation of 10 percent for 
inversion laxity of the left ankle are met for the period of 
time covered by this claim that is prior to May 6, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for inversion laxity of the left ankle are not met 
for any period of time covered by this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2008).

5.  The criteria for an initial evaluation of 10 percent for 
inversion laxity of the right ankle are met for the entire 
period of time covered by this claim that is prior to May 6, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2008).

6.  The criteria for an initial evaluation in excess of 10 
percent for inversion laxity of the right ankle are not met 
for any period of time covered by this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2008).
 
7.  The criteria for an initial evaluation of 10 percent for 
a comminuted fracture of the right middle finger are met for 
the entire period of time covered by this appeal that is 
prior to May 6, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5229 (2008).

8.  The criteria for an initial evaluation in excess of 10 
percent for a comminuted fracture of the right middle finger 
are not met for any period of time covered by this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that higher initial disability 
evaluations are warranted.  Disability evaluations are 
determined by the application of the facts presented to VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred in military service and the 
residual conditions in civilian occupations.  38 U.S.C.A.§ 
1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2008).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

I.  Right Knee Disability

The Veteran was originally granted service connection for 
right knee retropatellar pain syndrome in the February 2005 
rating decision currently on appeal.  The RO evaluated the 
Veteran's disability as a non-compensable disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5014, and assigned an 
effective date of November 15, 2004.  

The Board notes that the Veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
provides that unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the 
rating schedule most closely identifying the part or system 
of the body involved, and the last two digits "99."  See 
also 38 C.F.R. § 4.20 (outlining principles related to 
analogous ratings).  The RO determined that the most closely 
analogous Diagnostic Code was 5014, osteomalacia.

An explanatory note to 38 C.F.R. § 4.71a indicates that 
disabilities rated under Diagnostic Code 5014 should be based 
on limitation of motion of the affected part as degenerative 
arthritis.  Degenerative arthritis (Diagnostic Code 5003) is 
established by x-ray findings and rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When, however, the limitation of motion of a 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a 10 percent evaluation is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined but not 
added, under Diagnostic Code 5002 (rheumatoid arthritis).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

During the pendency of this appeal, in May 2007, the RO 
increased the Veteran's disability evaluation to 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260, effective 
May 6, 2006.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629  
(1992).

Here, the Board finds that the RO properly switched code 
provisions and evaluated the Veteran's disability under 
Diagnostic Code 5260 as the May 2006 VA C&P examination 
showed objective evidence of painful motion with flexion, 
even though the Veteran had flexion to 140 degrees.

The Veteran was initially treated for a right knee injury in 
service in January 2001, approximately one week after he 
slipped on an icy surface during physical training.  The 
Veteran reported pain on walking.  Upon physical examination, 
the examiner observed evidence of tenderness and edema, but 
no crepitus.  The Veteran had full range of motion with pain.  
The impression was right knee pain.  The Veteran returned to 
sick call in August 2001 after injuring his right knee while 
playing basketball.  X-rays taken at the time of the 
examination were within normal limits.  The impression was 
retropatellar pain syndrome/strain. 

The Veteran reported to the physical therapy clinic in 
February 2002 for treatment of right knee retropatellar pain 
syndrome and a left ankle inversion sprain.  Range of motion 
testing of the right knee was normal and the examiner 
described the Veteran's right knee disability as "mild."  
The Veteran was placed on a physical profile for three weeks 
and instructed not to run during that time.

In January 2003, the Veteran sought care at sick call and 
reported a two-day history of right knee pain with "any 
movement."  Upon physical examination, the examiner noted 
evidence of crepitus.  The Veteran was placed on physical 
profile for two weeks with instructions to walk and/or run at 
his own pace.  The impression was retropatellar pain 
syndrome.  Similarly, the Veteran returned to sick call 
approximately one month later for a follow-up appointment.  
Range of motion testing was essentially normal, but the 
examiner elected to keep the Veteran on a physical profile.

The Veteran subsequently underwent a pre-deployment health 
assessment in September 2003 prior to participating in 
Operation Iraqi Freedom/Enduring Freedom.  The Veteran 
described his health as "very good," and no right knee 
problems were noted.  In a March 2004 post-deployment health 
assessment, the Veteran reported having stiff, swollen, or 
painful joints during deployment, but he denied any such 
symptoms at the time of the health assessment.  The Veteran 
was referred to the orthopedic clinic for treatment of a 
right middle finger fracture.  No references to a right knee 
disability were made at that time.   

The Veteran participated in the Benefits Delivery at 
Discharge Program (BDD) in September 2004 prior to discharge 
from service.  The Veteran was afforded a VA general medical 
examination (GME) at that time.  The Veteran reported having 
right knee discomfort for several years which was exacerbated 
by sitting or standing for long periods of time.  The Veteran 
indicated that he had occasional swelling and loss of range 
of motion following repetitive activity, but he denied flare-
ups.

Upon physical examination, the examiner described inspection 
of the right knee as "grossly unremarkable."  The Veteran 
had a normal gait and was able to squat to 145 degrees from a 
standing position, although popping was heard.  Range of 
motion testing revealed extension to 0 degrees with "some 
discomfort."  No evidence of soft tissue swelling, point 
tenderness, joint effusion, or ligamentous instability was 
found.  Additionally, no additional loss of range of motion 
was found on repetitive testing.  The impression was right 
knee retropatellar pain syndrome with mild functional 
impairment.

The Veteran was also afforded a VA Compensation and Pension 
(C&P) examination in connection with the current claim in May 
2006.  The examiner reviewed the Veteran's claims file.  The 
Veteran reported having right knee pain as well as swelling, 
heat, redness, instability, give away sensation, locking, 
fatigability, and lack of endurance.  The Veteran also 
reported weekly flare-ups lasting three to six hours.  These 
claimed flare-ups were precipitated by prolonged sitting, 
standing, leaning down, or inclement weather.  He obtained 
some relief from these symptoms by taking hot showers and 500 
milligrams (mg) of acetaminophen twice daily.  The Veteran 
denied any episodes of dislocation or recurrent subluxation.

Upon physical examination, range of motion testing for the 
right knee revealed flexion from 0 to 140 degrees with pain 
in the last 30 degrees.  Extension was to 0 degrees with pain 
in the last 20 degrees.  The examiner found evidence of 
tenderness to palpitation at the medial tibial plateau.  No 
evidence of inflammatory arthritis or instability was found, 
and no additional loss of range of motion, fatigue, weakness, 
or incoordination with repetitive use or during flare-ups was 
noted.  However, the McMurray Test was positive and the 
examiner noted that the Veteran was unable to squat due to 
"excruciating pain."  The Veteran also indicated that he 
experienced difficulty with stairs, driving, below-the-waist 
activities, and prolonged standing or kneeling.  Magnetic 
resonance imaging (MRI) of the right knee was unremarkable.  
The impression was right knee patellofemoral dysfunction.

Normal range of motion for the knee is to 0 degrees on 
extension and to 140 degrees on flexion.  See 38 C.F.R. § 
4.71a, Plate II (2008).  Under Diagnostic Code 5260, a non-
compensable rating is warranted where flexion of the knee is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees, while a 20 percent 
rating is assigned where flexion is limited to 30 degrees.  A 
30 percent evaluation is warranted where flexion is limited 
to 15 degrees.  

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension of the knee is limited to five 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees, while a 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 
percent evaluation is warranted where extension is limited to 
20 degrees, and a 40 percent evaluation is assigned where 
extension is limited to 30 degrees.  A 50 percent evaluation 
is assigned where extension is limited to 45 degrees.
  
Given the evidence of record, the Board finds that the 
veteran is entitled to a 10 percent evaluation, but not 
higher, for the entire period of time covered by this appeal 
that is prior to May 6, 2006.  As noted above, range of 
motion testing conducted at the time of the September 2004 
BDD examination and the May 2006 VA C&P examination was 
essentially normal.  However, the Veteran's range of motion 
was accompanied by objective clinical evidence of tenderness 
and recurrent painful motion.  Accordingly, the Board finds 
that the Veteran is entitled to a 10 percent evaluation for 
the entire period of time covered by this appeal that is 
prior to May 6, 2006.  See DeLuca, supra.

The veteran is not, however, entitled to an initial 
evaluation in excess of 10 percent under Diagnostic Code 5260 
or any other applicable code provision for any time covered 
by this appeal.  A 20 percent rating is assigned under 
Diagnostic Code 5260 where flexion is limited to 30 degrees.  
As noted above, range of motion testing conducted at the time 
of the September 2004 BDD examination and the May 2006 VA C&P 
examination was essentially normal, although the May 2006 
examiner noted that the Veteran had flexion from 0 to 140 
degrees with pain in the last 30 degrees.  However, no 
additional loss of range of motion, fatigue, weakness, or 
incoordination with repetitive use or during flare-ups was 
noted.  Therefore, the Veteran is not entitled to an 
evaluation of 20 percent, or higher, under this code 
provision.

Similarly, the Veteran is not entitled to an initial 
evaluation in excess of 10 percent under Diagnostic Code 
5261.  A 20 percent evaluation is assigned under Diagnostic 
Code 5261 where extension is limited to 15 degrees, while a 
30 percent evaluation is assigned where extension is limited 
to 20 degrees.  Range of motion testing conducted at the time 
of the September 2004 BDD examination and the May 2006 VA C&P 
examination was essentially normal, although the May 2006 
examiner noted that the Veteran had extension to 0 degrees 
with pain in the last 20 degrees.  However, no additional 
loss of range of motion, fatigue, weakness, or incoordination 
with repetitive use or during flare-ups was noted.  
Therefore, the Veteran is not entitled to an evaluation of 20 
percent, or higher, under this code provision.

The Board has also considered evaluating the Veteran's right 
knee disability under other pertinent diagnostic codes, but 
these diagnostic codes are not applicable in the veteran's 
case.  

For instance, Diagnostic Code 5256 is not for application in 
this case because there is no objective clinical evidence 
that the Veteran was diagnosed as having ankylosis.  
Diagnostic Code 5257 is not for application because there is 
no objective clinical evidence showing recurrent subluxation 
or lateral instability.  Furthermore, the Veteran 
specifically denied having episodes of dislocation or 
subluxation at the time of the May 2006 VA C&P examination.  
Diagnostic Codes 5258 and 5259 are also not for application 
in the Veteran's case.  These particular diagnostic codes 
provide disability evaluations for semilunar dislocated 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint or for symptomatic residuals 
following the removal of semilunar dislocated cartilage.  
While the Veteran reported subjective complaints of locking, 
pain, and swelling, there is no objective clinical evidence 
to show that the Veteran was diagnosed with or treated for 
semilunar dislocated cartilage or that he had symptomatic 
residuals following the removal of semilunar dislocated 
cartilage.

Diagnostic Code 5262 contemplates the rating of impairments 
of the tibia and fibula, while Diagnostic Code 5263 
contemplates the rating of genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weightbearing 
objectively demonstrated).  Again, there is no evidence of 
record to show that the Veteran was diagnosed with or treated 
for genu recurvatum or any impairments of the tibia or 
fibula.  Thus, these diagnostic code provisions are not 
applicable in this case.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  The Veteran reported 
subjective complaints of flare-ups, fatigability, and painful 
movement at the time of discharge and during the pendency of 
this claim.  The Board acknowledges that the veteran 
experiences tenderness, occasional swelling, recurrent pain, 
and difficulty with certain daily activities such as driving 
or climbing stairs, but finds that the severity of the right 
knee disability is contemplated in the current disability 
rating.  Furthermore, the pain experienced on motion has been 
considered in assigning the 10 percent evaluation and there 
is no additional documented range of motion lost that would 
warrant a higher rating due to pain.  The Board has 
considered staged ratings, however, the evidence does not 
show a variance in the signs and symptoms during the claim 
period such that staged ratings are for application. 

II.  Bilateral Ankle Disability

The Veteran was originally granted service connection for 
inversion laxity of the ankles bilaterally in the February 
2005 rating decision currently on appeal.  The RO evaluated 
the veteran's bilateral ankle disability under 38 C.F.R. § 
4.71a, 
Diagnostic Code 5271 and assigned separate non-compensable 
evaluations for each ankle, effective November 15, 2004.  
During the pendency of this claim, in May 2007, the RO 
increased the Veteran's disability evaluation to 10 percent 
for each ankle, effective May 6, 2006.  

Diagnostic Code 5271 provides for a 10 percent evaluation for 
moderate limitation of motion of the ankle.  A 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  The Board notes that normal range of motion for the 
ankle on dorsiflexion is to 20 degrees and to 45 degrees on 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

A review of the Veteran's service treatment records (STRs) 
showed that he sustained numerous ankle sprains in service as 
a result of playing basketball or participating in physical 
training.  The impressions were ankle sprain or ankle 
inversion sprain, respectively.  In February 2002, for 
example, the Veteran reported to the physical therapy clinic 
for treatment of an ankle inversion sprain.  The Veteran was 
prescribed various modalities and given a physical profile 
for three weeks.  The Veteran was instructed not to run 
during this time.  The Veteran subsequently underwent a pre-
deployment health assessment in September 2003 prior to 
participating in Operation Iraqi Freedom/Enduring Freedom.  
The Veteran described his health as "very good," and no 
ankle problems were noted.  In a March 2004 post-deployment 
health assessment, the Veteran reported having stiff, 
swollen, or painful joints during deployment, but he denied 
any such symptoms at the time of the health assessment.  The 
Veteran was referred to the orthopedic clinic for treatment 
of a right middle finger fracture.  No references to a 
bilateral ankle disability were made at that time.

The Veteran participated in the BDD program in September 2004 
prior to discharge from service and was given a VA GME at 
that time.  The Veteran reported that he had a long history 
of severe, bilateral ankle sprains which necessitated use of 
a brace on the left ankle.  However, the Veteran indicated 
that he wore the brace only when playing basketball.  The 
Veteran denied having flare-ups, loss of range of motion, or 
difficulty completing daily activities as a result of his 
bilateral ankle disability.
Upon physical examination, inspection of the ankles was 
"grossly unremarkable."  Range of motion testing was to 20 
degrees on dorsiflexion and to 45 degrees on plantar flexion 
bilaterally.  The examiner observed evidence of laxity on 
inversion, but found no evidence of soft tissue swelling, 
point tenderness, or joint effusion.  The impression was 
"inversion status post multiple bilateral ankle sprains with 
continued inversion laxity resulting in easy sprainability 
bilateral ankles with minimal to mild functional 
impairment."

The Veteran was also afforded a VA C&P examination in May 
2006.  The Veteran indicated that he initially sustained an 
ankle injury in service while attempting to complete an 
obstacle course.  The Veteran reported having crepitus in the 
right ankle as well as pain, swelling, and stiffness in the 
ankles bilaterally.  He obtained some relief from these 
symptoms by taking hot showers and 500 mg of acetaminophen 
twice daily.  

Range of motion testing revealed dorsiflexion to 20 degrees 
with pain in the last 10 degrees and plantar flexion to 45 
degrees bilaterally with pain in the last 20 degrees.  The 
examiner observed evidence of tenderness to the ankle joints 
bilaterally, as well as pain and grimacing with repeated 
motion.  No evidence of ankylosis, inflammatory arthritis, or 
varus/valgus angulation was noted in either ankle, and 
bilateral ankle x-rays were normal. The examiner further 
concluded that there was no objective evidence of additional 
loss of range of motion, functional loss, fatigue, weakness, 
or incoordination on repetitive motion.  The impression was 
bilateral ankle strain.      
   
Given the evidence of record, the Board finds that the 
Veteran is entitled to separate 10 percent evaluations for 
inversion laxity of the ankles bilaterally, but not higher, 
for the entire period of time covered by this appeal that is 
prior to May 6, 2006.  As noted above, range of motion 
testing conducted at the time of the September 2004 BDD 
examination and the May 2006 VA C&P examination was 
essentially normal.  However, the Veteran's range of motion 
was accompanied by objective clinical evidence of tenderness 
and recurrent painful motion.  Accordingly, the Board finds 
that the Veteran's bilateral ankle disability is entitled to 
separate 10 percent evaluations for the entire period of time 
covered by this appeal that is prior to May 6, 2006.  See 
DeLuca, supra.

The Veteran is not, however, entitled to an initial 
evaluation in excess of 10 percent under Diagnostic Code 5271 
or any other applicable code provision for either ankle for 
any time covered by this appeal.  As noted above, Diagnostic 
Code 5271 assigns a 20 percent evaluation for marked 
limitation of motion of the ankle.  The Board notes that 
there is no objective clinical evidence describing the 
Veteran's bilateral ankle disability as "marked," nor does 
the preponderance of the evidence support such a conclusion 
where, as here, the Veteran had normal range of motion of the 
ankles bilaterally at the time of the September 2004 and May 
2006 VA examinations.  Furthermore, the objective clinical 
evidence showed that the veteran's bilateral ankle disability 
was manifested by laxity, stiffness, tenderness, and 
recurrent painful motion.  The Veteran's pain on motion and 
other complaints warrant assignment of separate 10 percent 
evaluations, but these symptoms, alone, are not sufficient to 
warrant a 20 percent evaluation under Diagnostic Code 5271. 
Accordingly, the Board finds that the Veteran's bilateral 
ankle disability does not more nearly approximate the 
criteria for a 20 percent evaluation in this case for either 
ankle.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  The Veteran reported 
subjective complaints of laxity, stiffness, tenderness, and 
recurrent painful movement at the time of discharge and 
during the pendency of this claim.  However, VA examiners in 
September 2004 and May 2006 found no objective medical 
evidence of additional functional loss as a result of these 
claimed symptoms.  The Board acknowledges that the Veteran 
experiences the aforementioned symptoms, but finds that the 
severity of the Veteran's bilateral ankle disability is 
contemplated in the currently assigned disability evaluation.

The Board has also considered evaluating the Veteran's 
bilateral ankle disability under other pertinent diagnostic 
codes, but these diagnostic codes are not applicable in the 
Veteran's case.  For instance, Diagnostic Codes 5270 and 5272 
contemplate disability evaluations for ankylosis of the ankle 
or ankylosis the subastragalar or tarsal joints.  These code 
provisions are not applicable in this case, particularly 
because the May 2006 VA examiner explicitly found no evidence 
of ankylosis in the ankles bilaterally.  Diagnostic Code 5273 
assigns a disability evaluation for malunion of the os calcis 
or astragalus while Diagnostic Code 5274 assigns a disability 
evaluation for an astragalectomy.  Again, there is no 
objective clinical evidence that the Veteran was diagnosed 
with or treated for malunion of the os calcis or astragalus 
or that he subsequently underwent an astragalectomy.  
Therefore, these code provisions are inapplicable in this 
instance.  The Veteran is now rated as 10 percent disabled 
for each ankle for the entire period of time covered by his 
claim.  The Board has considered the propriety of staged 
ratings, however, the evidence does not show a variance in 
the signs and symptoms during the claim period such that 
staged ratings are for application.

III.  Right Middle Finger Disability

The Veteran was originally granted service connection for a 
comminuted fracture of the right middle finger in the 
February 2005 rating decision currently on appeal.  The RO 
evaluated the Veteran's disability as a non-compensable 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5229, 
effective November 15, 2004.  During the pendency of this 
claim, in May 2007, the RO increased the Veteran's disability 
evaluation to 10 percent, effective May 6, 2006.  The Board 
notes that the Veteran is right-handed.

Diagnostic Code 5229 assigns a non-compensable evaluation for 
limitation of motion of the index or long finger on the major 
(dominant) hand with a gap of less than one inch (2.5 cm) 
between the fingertip and the proximal transverse crease of 
the palm, with finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees.  A 10 
percent evaluation, the maximum schedular evaluation 
available, is assigned for limitation of motion of the index 
or long finger on the major (dominant) hand with a gap of one 
inch (2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm, with finger flexed to the 
extent possible, and; limited by more than 30 degrees.

An explanatory note associated with 38 C.F.R. § 4.71a 
entitled "Examination of Ankylosis or Limitation of Motion 
of Single or Multiple Digits of the Hand" indicates that for 
the index, long, ring, and little fingers (digits II, III, 
IV, and IV), 0 degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through IV, the MP joint has a range of 0 to 90 
degrees of flexion, the PIP joint has a range of 0 to 100 
degrees of flexion, and the distal interphalangeal (terminal) 
(DIP) joint has a range of 0 to 70 or 80 degrees of flexion.

The Veteran initially injured his right hand in service 
playing basketball in March 2004.  The impression was 
comminuted fracture "distal P3."  The Veteran subsequently 
underwent a surgical procedure in which pins were inserted 
into the joint.  The Veteran was prescribed physical therapy 
and a finger splint shortly thereafter.  In a June 2004 
follow-up treatment note, the Veteran reported increased pain 
with exercise and difficulty opening doors or jars, and 
lifting boxes.    

The Veteran participated in the BDD program in September 2004 
prior to discharge from service and was given a VA GME at 
that time.  The Veteran stated that he continued to 
experience discomfort with repetitive activities as well as 
loss of range of motion in the right middle finger.  The 
Veteran frequently used a splint to help extend the finger, 
but reported difficulty grasping and lifting objects such as 
jars or boxes.  

Upon physical examination, the right middle finger was 
significant for a well-healed non-tender scar in the dorsum 
of the finger consistent with a marked surgery.  The examiner 
also observed evidence of hypertrophic changes at the PIP and 
DIP joints.  Range of motion of the PIP joint was to 50 
degrees on flexion and to 0 degrees on extension.  The 
impression was status-post comminuted fracture of the right 
middle finger requiring operative procedure with scarring and 
diminished range of motion with current mild functional 
impairment.

The Veteran was also afforded a VA C&P examination in May 
2006 in conjunction with the current claim.  At the time of 
the examination, the Veteran reported having sporadic pain in 
the right middle finger.  The Veteran also stated that he had 
once or twice weekly flare-ups ranging in intensity for a 
period of two to three hours.  The Veteran cited inclement 
weather as a precipitating factor for his flare-ups.  He 
obtained some relief from these symptoms by taking 500 mg of 
acetaminophen twice daily.     

Range of motion testing of the right hand showed MP joint 
flexion to 90 degrees without pain, PIP joint flexion to 100 
degrees with pain in the middle finger in the last 20 
degrees, and DIP joint flexion to 70 degrees with pain in the 
middle finger in the last 20 degrees.  The examiner observed 
evidence of tenderness in the right middle finger at the PIP 
and DIP joints, but found no evidence of ankylosis or gaps in 
the right hand between the tip of the thumb and the fingers 
or between the tip of the fingers and the proximal transverse 
crease of the palm.  Hand strength was measured to be 5/5 and 
dexterity was without any functional deficit.  Repetitive 
opening and closing of the right hand with resistance 
resulted in pain in the right middle finger.  However, the 
examiner observed no evidence of additional loss of range of 
motion, functional loss, fatigue, weakness, or 
incoordination.  The impression was right middle finger 
fracture, status-post open reduction and internal fixation 
with residual pain in the right middle finger area.

Given the evidence of record, the Board finds that the 
Veteran is entitled to a 10 percent evaluation for a 
comminuted fracture of the right middle finger for the entire 
period of time covered by this appeal that is prior to May 6, 
2006.  As noted above, the Veteran reported subjective 
symptoms of discomfort in the right middle finger at the time 
of the September 2004 BDD examination.  The examiner also 
noted evidence of hypertrophic changes at the PIP and DIP 
joints, and decreased range of motion in the PIP joint.  
Range of motion testing at the time of the May 2006 VA C&P 
examination was essentially normal.  However, the Veteran's 
range of motion was accompanied by objective clinical 
evidence of tenderness and painful motion.  Accordingly, the 
Board finds that the Veteran's finger disability is entitled 
to a 10 percent evaluation for the entire period of time 
covered by this appeal that is prior to May 6, 2006.  See 
DeLuca, supra.

The Veteran is not, however, entitled to an initial 
evaluation in excess of 10 percent under Diagnostic Code 5229 
or any other applicable code provision for any time covered 
by this appeal.  As noted above, the Veteran already receives 
the maximum schedular rating allowed under Diagnostic Code 
5229.

The Board has also considered evaluating the Veteran's right 
middle finger disability under other pertinent diagnostic 
codes, but these diagnostic codes are not applicable in the 
Veteran's case.  For instance, Diagnostic Code 5226 is not 
applicable in this case because there is no objective 
clinical evidence of either favorable or unfavorable 
ankylosis of the long finger.  Similarly, there is no 
evidence of multiple digit involvement in this case; thus, 
Diagnostic Codes 5216-5223 are not for application here.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  The Veteran reported 
subjective complaints of flare-ups and painful or decreased 
range of motion at the time of discharge and during the 
pendency of this claim.  However, the VA examiner described 
the Veteran's functional loss as "mild" in September 2004, 
while the May 2006 VA examiner found no objective medical 
evidence of additional loss of range of motion, functional 
loss, fatigue, weakness, or incoordination on repetitive use.  
The Board acknowledges that the Veteran experiences flare-
ups, tenderness, and pain, but finds that the severity of the 
Veteran's right middle finger disability is contemplated in 
the currently assigned disability evaluation.  

The Veteran is now rated as 10 percent disabled for the 
entire period of time covered by his claim.  The Board has 
considered the propriety of staged ratings, however, the 
evidence does not show a variance in the signs and symptoms 
during the claim period such that staged ratings are for 
application.


The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability. Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection.  The Veteran should also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claims have been 
substantiated, additional notice is not required.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
the evidence is required.


	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation of 10 percent for right knee retropatellar pain 
syndrome is granted for the entire period covered by this 
appeal that is prior to May 6, 2006, subject to the law and 
regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for right knee 
retropatellar pain syndrome for any period of time covered by 
this appeal is denied.

An evaluation of 10 percent for inversion laxity of the left 
ankle is granted for the entire period covered by this appeal 
that is prior to May 6, 2006, subject to the law and 
regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for inversion 
laxity of the left ankle for any period of time covered by 
this appeal is denied.

An evaluation of 10 percent for inversion laxity of the right 
ankle is granted for the entire period covered by this appeal 
that is prior to May 6, 2006, subject to the law and 
regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for inversion 
laxity of the right ankle for any period of time covered by 
this appeal is denied.

An evaluation of 10 percent for a comminuted fracture of the 
right middle finger is granted for the entire period covered 
by this appeal that is prior to May 6, 2006, subject to the 
law and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 10 percent for a comminuted 
fracture of the right middle finger for any period of time 
covered by this appeal is denied. 


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


